Citation Nr: 0923528	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to an increased evaluation for 
prostatitis.

On the May 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, filed to perfect the current appeal, the Veteran 
stated that he desired a hearing before a Veterans Law Judge 
at the Board's offices in Washington, DC.  This hearing was 
scheduled for July 2007, but in June 2007, the Veteran, 
through his treating VA doctor, informed the Board he could 
not appear.  Due to ongoing chemotherapy for advanced cancer, 
the Veteran could not travel to Washington.  Although the 
correspondence stated that a postponement of the Central 
Office hearing was requested, the possibility of appearing at 
a Travel Board hearing at the RO was also raised.  The doctor 
stated that the Veteran's ability to travel to a hearing 
would need to be re-assessed when rescheduled.  In May 2009, 
the Board attempted to contact the Veteran at his last known 
address to clarify his hearing request.  He was asked to 
state whether or not he still wanted a hearing, and if so, 
whether he wanted a Central Office, Travel Board, or 
videoconference hearing.  This letter was returned to the 
Board in June 2009 as undeliverable/unable to forward.  As 
the Veteran's last communication regarding a hearing 
indicates that his ability to attend any hearing was 
questionable, the Board considers the request for hearing 
effectively withdrawn.


FINDING OF FACT

Prostatitis is currently asymptomatic; urinary leakage, 
frequency, and recurrent infections are attributed to 
nonservice connected causes.


CONCLUSION OF LAW

The criteria for a compensable evaluation of prostatitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.115a, 4.115b (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, correspondence dated in July 2003, April 2004 and March 
2006 informed the Veteran of the elements of a claim for 
increased evaluation, described the evidence and information 
needed to substantiate the claim, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 
2006 letter specifically informed the Veteran that evidence 
showing the effect of the his disability on his work and 
daily functioning would be helpful to his claim, and also 
described VA policy and procedure in the assignment of 
effective dates and disability evaluations.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Board notes that while the 
Veteran was not formally informed of the specific criteria 
applicable to the evaluation of his prostatitis, he has 
demonstrated his awareness and knowledge of such in his 
submissions of argument and evidence.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual 
knowledge of what is needed to substantiate a claim prior to 
adjudication by the Board provides a meaningful opportunity 
to participate in the adjudication process).  Adjudication of 
the Veteran's appeal may proceed at this time without 
prejudice to him.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has here obtained complete VA outpatient and inpatient 
treatment records from all VA facilities identified by the 
Veteran or in the record.  Although the Veteran indicated he 
had received private treatment from the CF Medical Center, 
that facility has certified that it has no records.  The 
Veteran has been afforded several VA contract examinations in 
connection with his claim.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the symptoms 
reported and associated with the service connected disability 
are consistent in scope and nature, and staged ratings are 
not appropriate.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's prostatitis is rated under Diagnostic Code 
7527, for prostate gland injuries, infections, hypertrophy, 
or post-operative residuals.  The Schedule directs that the 
condition is to be evaluated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  The 
specific criteria are as follows:

Renal dysfunction: 

Albumin and casts with history of acute 
nephritis; or, hypertension non-
compensable under Diagnostic Code 7101, 
noncompensable (0 percent) rating. 

Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension is at least 10 percent 
disabling under Diagnostic Code 7101, 30 
percent rating. 

Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, 
hypertension is at least 40 percent 
disabling under Diagnostic Code 7101, 60 
percent rating. 

Persistent edema and albuminuria with BUN 
40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion, 80 
percent rating.

Requiring regular dialysis, or precluding 
more than sedentary activity from one of 
the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular, 
100 percent rating.  

Voiding dysfunction: 

The particular voiding condition is to be 
rated as urine leakage, urinary 
frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, 
post-surgical urinary diversion, urinary 
incontinence, or stress incontinence): 

Requiring the wearing of absorbent 
materials which must be changed less than 
2 times per day, 20 percent rating. 

Requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day, 40 percent rating. 

Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than 4 times per day, 60 
percent rating.  



Urinary frequency: 

Daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night, 10 percent rating. 

Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night, 20 percent rating. 

Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night, 40 percent rating.  

Obstructed voiding: 

Obstructive symptomatology with or 
without stricture disease requiring 
dilatation 1 to 2 times per year, 
noncompensable (0 percent) rating. 

Marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) with any one 
or combination of 1. Post void residuals 
greater than 150 cc, 2. Uroflowmetry; 
markedly diminished peak flow rate (less 
than 10 cc/sec), 3. Recurrent urinary 
tract infections secondary to 
obstruction, 4. Stricture disease 
requiring periodic dilatation every 2 to 
3 months: 10 percent rating.  

Urinary retention requiring intermittent 
or continuous catheterization, 30 percent 
rating.  

Urinary tract infection: 

Poor renal function is rated as renal 
dysfunction. 

Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management, 10 percent rating.  

Recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), and/or 
requiring continuous intensive 
management, 30 percent rating.  38 C.F.R. 
§ 4.115a. 

The Veteran complains of urinary leakage, excessive urinary 
frequency, obstructed or weakened flow, and impotence.  He 
also reports recurrent urinary tract infections.  He 
attributes all his complaints to service connected 
prostatitis.

A review of the evidence of record establishes that in July 
1975, well after service, the Veteran was shot in the back.  
Medical records show that he sustained nerve damage in his 
low back as a result of his wounds.  He experienced urinary 
problems at that time, and used a catheter.  A neurogenic 
balder was diagnosed and associated with the gunshot wound.  
Prior to the shooting, medical records reveal no complaints 
of or findings consistent with bladder or prostate 
dysfunction.

VA treatment records reveal complaints of urinary 
incontinence, trouble voiding, and urinary tract infections 
in February 2002.  Doctors attributed these to the gunshot 
wound of the back.  The Veteran continued to use a catheter.  
Renal dysfunction was noted in December 2002, as was 
hematuria.  One doctor did associate the infection and 
hematuria with acute prostatitis at that time.  The prostate 
was tender and inflamed through April 2003.  

At a VA contract examination in May 2004, the Veteran 
complained of a daytime voiding interval of 3 hours, and 
nocturia four times nightly, at 4 hour intervals.  He had 
difficulty starting the stream, and the flow was weak and 
decreased in force.  He reported incontinence, but did not 
require any absorbent material.  He also did not use any 
assistive appliance.  The Veteran reported that he could not 
achieve or maintain an erection.  He complained of pain that 
interfered with his normal activity.  Examination showed the 
prostate to be slightly swollen and tender to palpation.  
Blood was noted in the urine sample.  The examiner did not 
comment on which, if any, complaints were related to 
prostatitis.  The claims file was not reviewed in conjunction 
with the examination.

In June 2004, VA treatment records show no complaints of 
urinary frequency, incontinence, or nocturia, though a 
neurogenic bladder is still noted.  Chronic prostatitis was 
also reported.  In July 2004, the Veteran stated that he 
awakened frequently to urinate.  The Veteran took antibiotics 
regularly for a chronic urinary tract infection.

At a September 2006 VA contract examination, the Veteran 
reported continuous use of a condom catheter.  He had 
difficulty starting urination, and flow was decreased.  He 
used a pad for incontinence, which required changing up to 24 
times a day, and he used an appliance up to 24 times a day.  
The examiner appears to clarify this as use of a condom 
catheter 24 hours a day.  He was still impotent, with an 
inability to achieve or maintain an erection.  The prostate 
was symmetrically enlarged.  Laboratory tests showed elevated 
creatinine and blood in the urine.  The examiner diagnosed 
prostatitis, and opined that this had progressed to 
prostatitis with renal insufficiency, based on subjective 
complaints and the abnormal examination.  Urinary 
incontinence and erectile dysfunction were sequellae of the 
prostatitis.  The claims file was not reviewed in conjunction 
with the examination.

In December 2006, however, the examiner was provided the 
Veteran's complete claims file.  Upon review, he noted the 
gunshot wound of the back, the resulting nerve damage, and 
the apparent onset of urinary symptoms after he was shot.  
The examiner opined that it urinary incontinence, impotence, 
and renal insufficiency are due to the gunshot wound.  "It 
is at least as likely as not that his prostate condition has 
exacerbated these problems but by how much would require 
speculation."

VA treatment records through January 2007 reveal continued 
complaints related to a neurogenic bladder.  An October 2006 
evaluation showed a rubbery prostate, not causing 
obstruction.  In December 2006, a cystoscopy showed no 
obstruction, with voiding residuals of 10 to 100 cc.  He had 
a urinary tract infection, and had for at least a year and a 
half.  

The Board finds that no compensable evaluation is warranted 
in this case.  While the evidence of record does show 
symptoms such as urinary frequency, obstructed voiding, 
leakage, infection, and renal insufficiency, all of which are 
listed among the rating criteria applicable to prostatitis, 
the preponderance of the competent medical evidence of record 
establishes that these symptoms are a direct result of the 
Veteran's nonservice connected gunshot wound of the low back 
with nerve damage.  Treating doctors unequivocally associate 
the symptoms with the gunshot wound.  The most recent VA 
examiner, upon review of the claims file, also so opined.  
This is a correction of the opinion he rendered based upon 
the Veteran's subjective reports and history.  Moreover, the 
symptomatology the Veteran complains of did not exist prior 
to his being shot.

The Board notes that the most recent VA examiner also stated 
that it is at least as likely as not that service connected 
prostatitis exacerbated, or aggravated, the symptomatology.  
He could not say to what extent without speculating.  The 
Board must, in light of the evidence of record, find no basis 
upon which to grant a compensable evaluation by aggravation.  
As the VA examiner observed in September 2006, the 
description of disability is heavily dependent upon the 
Veteran's subjective complaints.  In this case, the Board 
finds that the Veteran lacks credibility, and his reports 
cannot be relied upon for rating purposes.  This finding is 
based on his statements to treating doctors that he is a 
wounded Vietnam combat Veteran.  Records very clearly 
establish that the Veteran was never in Vietnam, and did not 
engage in combat in service.  Further, his reports are 
inconsistent.  He has denied urinary frequency and leakage, 
stated that he uses no appliances or pads, and that he must 
use such 24 hours a day.  The sole independently verifiable 
complication of his gunshot wound is his chronic urinary 
tract infection.  The VA examiner, however, excluded this 
from his listing of conditions likely exacerbated by 
prostatitis.

In sum, no current symptomatology is directly related to 
prostatitis.  There is no credible, competent evidence that 
prostatitis has aggravated or exacerbated nonservice 
connected conditions to a compensable degree.


ORDER

A compensable evaluation for prostatitis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


